
 
EXHIBIT 10.2


AMENDMENT TO
EMPLOYMENT AND NONCOMPETE AGREEMENT




THIS AMENDMENT is dated as of December 19, 2008 (this “Amendment”) and amends
the Employment and Noncompete Agreement (the “Agreement”) dated as of October 6,
2006 by and between JOHN PARRY (“Employee”) and AIR T, INC., a Delaware
corporation (the “Company”).
 
Background Statement


Employee and the Company wish to amend the Agreement to provide for annual
renewal of the agreement and to provide for reimbursement of costs of
continuation of health benefits following termination of employment under
specified circumstances.


Statement of Agreement


In consideration of good and valuable consideration and the mutual promises set
forth herein, Employee and the Company hereby amend the Agreement as follows:


1.           Annual Renewal of Term.  Paragraph 3 of the Agreement is hereby
amended and restated to read as follows:


3.           Term of Employment.  Subject to paragraph 5, the term of Employee’s
employment by the Company hereunder (the “Term of Employment”) shall commence as
of October 6, 2006 and shall continue for a period of three (3) years after such
commencement date, which term shall be automatically extended for successive
one-year periods thereafter unless either party gives written notice to the
other of non-renewal of such term at least one hundred eighty (180) days prior
to the scheduled date of expiration.
 
In consideration of good and valuable consideration and the mutual promises set
forth herein, Employee and Company hereby amend the Agreement as follows:


2.           Continuation of Certain Benefits.  Paragraph 6 of the Agreement is
hereby amended and restated to read as follows:


6.           Severance Payment.  In the event of the termination of Employee’s
employment without Cause, the Company shall, conditional upon Employee’s
execution of a release of claims against the Company, (i) continue to pay the
base salary of Employee for a period of twelve (12) months from the date of
termination, such amounts shall be subject to and reduced by any applicable
federal and state withholding taxes, and (ii) continue to provide, for a period
of twelve (12) months from the date of termination, the group health insurance
benefits provided to Employee under paragraph 4(c) hereof, or in lieu thereof,
and at the Company’s discretion, promptly reimburse Employee for COBRA payments
made by Employee for continuation of such insurance coverage for such
period.  The release shall be in a form satisfactory to the Company, and shall
be a general release of all claims.  The salary continuation payments shall be
payable at a time and in accord with the regular payroll practices of the
Company, but shall not commence until the execution of such release by Employee
and the satisfaction of all waiting and revocation periods required by law.
 
 
1
 

--------------------------------------------------------------------------------

 
 
3.           Remainder Unaffected.  Except as expressly amended by this
Amendment, the remainder of the Agreement shall not be affected by this
Amendment, and the Agreement shall continue in full force and effect as amended
hereby.


4.           Counterparts.  This Amendment may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.


5.           Governing Law.  The Company and Employee agree that this Amendment
shall be governed by and construed in all respects in accordance with the
internal laws of the State of North Carolina, without regard to the conflicts of
laws principles thereof.




IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.




 
AIR T, INC.



By:                     /s/ Walter
Clark                                                                
Its: Chief Executive Officer


 

                              /s/ John
Parry                                                                       
                                   John Parry
